DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shun et al. (JP 2014187785 A, hereinafter referred to as “Shun”) in view of Waki et al. (US 9964393 A1, hereinafter referred to as “Waki”) further in view of Hitoshi et al. (WO 2013/021515  A1, hereinafter referred to as “Hitoshi”).
Regarding  claim 1, Shun teaches a plurality of casing fixing portions that are configured to be respectively attachable to and detachable from bearing holding portions to which the plurality of bearings are attached in the casing (page 2, lines 52-54: The first casing, the rotor, the second casing, the second bearing, and the first bearing are assembled in the vertical direction, so that the axis of each component can be easily aligned, and high-precision assembly work of the rotary machine In addition, the assembly work can be made more efficient by performing this assembly work easily in a short time); 10a main member that extends in the axial direction so as to connect the plurality of casing fixing portions to each other (page 3, lines 28-29: when the rotor is inserted into the first casing, the adjustment liner is interposed between the support jig and the first support shaft. Therefore, by changing the thickness of the adjustment liner, The position of the rotor in the axial direction with respect to one casing can be adjusted, , and the rotor can be assembled easily and with high accuracy); an arm that extends from the main member in an orthogonal direction orthogonal to the axial direction (page, 5, lines 5-7: the rotating machine of the present invention is rotatably supported by a gimbal that is rotatably supported by an axis extending along the vertical direction with respect to the horizontal direction, and a pair of bearings provided within the gimbal by an axis extending along the horizontal direction).  
Further, Waki teaches a reference surface that is configured to dispose at a distance from a 15measurement target part of the casing (col. 6, lines 41-47: the fitting groove 2 has a reference surface 4 that is a surface on an outer side in the radial direction of the ridge 3, and faces the outer side in the radial direction. The reference surface 4 is a surface that serves as a reference point on the blade ring 61 side when measuring the coaxiality of the ring-shaped assembly 60 using the measurement device).  
Further, Hitoshi teaches a measuring jig for a rotary machine including a casing extending about an axis, a rotor that is disposed in the casing and extends in an axial direction about the axis, and a 5plurality of bearings that are disposed at intervals in the axial direction and is configured to support the rotor in the casing, the measuring jig comprising (page 3, lines 22-24: the jig used for this rotating machine is composed of an axial jig that fixes the rotating portion in a non-slidable manner in the axial direction, and a rotational direction jig that fixes the rotating portion so as not to rotate; page 3, lines 53-55: the stationary part of the rotating machine may include a thrust bearing that rotatably supports the rotating shaft while receiving an axial force from one end of the rotating shaft; page 4, lines 37-38: as shown in FIG. 1, the centrifugal compressor 1 includes a rotor 2 (rotating part), a casing 3 (stationary part) that houses the rotor 2, and a pair provided in a gap between the rotor 2 and the casing 3. The dry gas seal 4 is provided). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the reference surface such as is described in Waki and the measuring jig for the rotary machine such as is described in Hitoshi into Shun, in order to allow the position of the base section with respect to the reference surface to be stabilized (Waki, col. 2, lines 65-66) and provide a jig that can prevent rattling of the rotating portion with respect to the stationary portion with a minimum configuration during transportation of the rotating machine (Hitoshi, page 3, lines 37-39).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shun in view of Waki further in view of Hitoshi further in view of Toshiyuki et al. (JP 2007032504 A, hereinafter referred to as “Toshiyuki”).
Regarding claim 2, Shun in view of Waki and Hitoshi teaches all the limitation of claim 1.  Shun, Waki, and Hitoshi do not specifically teach that the casing has an upper half casing and a lower half casing that are disposed so as to face each other in a vertical direction and each has a divided surface 20that is a horizontal surface.
However, Toshiyuki teaches that the casing has an upper half casing and a lower half casing that are disposed so as to face each other in a vertical direction and each has a divided surface 20that is a horizontal surface (page 3, lines 16-17: there is a very narrow gap (about 1mm) between these sealing devices and the rotating body. This gap is built from the center of the shaft when the rotor is assembled in the lower half casing and the upper and lower half casings are assembled), and wherein the reference surface has a first reference surface that is disposed at a distance upward in the vertical direction from the divided surface in at least one of the upper half casing and the lower half casing when the plurality of casing fixing portions are attached to the bearing holding portions (page 3, lines 16-17: see above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the measuring jig such as is described in Toshiyuki into the system of Shun, Waki and Hitoshi, in order to allow the position of the internal components to be adjusted so that the position of the internal components can be adjusted (Toshiyuki, page 3, lines 7-8).
Regarding claim 3,  Shun in view of Waki and Hitoshi teaches all the limitation of claim 1.  Shun, Waki, and Hitoshi do not specifically teach that the casing has an upper half casing and a lower half casing that are disposed so as to face each other in a vertical direction and each has a divided surface 5that is a horizontal surface and wherein the reference surface has a second reference surface that is disposed at a distance in the orthogonal direction from an inner peripheral surface facing the orthogonal direction in at least one of the upper half casing and the lower half casing when the plurality of casing fixing portions are attached to the bearing holding portions.
However, Toshiyuki teaches that that the casing has an upper half casing and a lower half casing that are disposed so as to face each other in a vertical direction and each has a divided surface 5that is a horizontal surface (page 4, lines: 41-46: first, in a state where the upper half casing 2 is removed, the dummy rotor 4 is supported between the casing external support points 3 installed outside the casing at both ends in the axial direction of the lower half casing 1. The vertical and horizontal gaps between the part and the dummy rotor 4 are measured.  Next, the upper half casing 2 is placed on the lower half casing 1, and the vertical and horizontal gaps between the internal components and the dummy rotor 4 are measured in a state where both casings are assembled together) and wherein the reference surface has a second reference surface that is disposed at a distance in the orthogonal direction from an inner peripheral surface facing the orthogonal direction in at least one of the upper half casing and the lower half casing when the plurality of casing fixing portions are attached to the bearing holding portions (page 4, lines 41-46: see above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the measuring jig such as is described in Toshiyuki into the system of Shun, Waki, and Hitoshi, in order to allow the position of the internal components to be adjusted so that the position of the internal components can be adjusted (Toshiyuki, page 3, lines 7-8).
Regarding claim 4, Shun, Waki, Hitoshi and Toshiyuki teaches all the limitation of claim 3, in addition, Hitoshi teaches that the rotary machine further includes a diaphragm that is disposed in the casing in a state in which an impeller extending outward in a radial direction with respect to the axis in the rotor is accommodated therein (page 4, line 53- page 5, line 3: see claim 1 above; page. 4, lines 48-49: the plurality of impellers 22 are fixed to the central portion in the axial direction of the rotating shaft 21 at a predetermined interval; page 5, lines 33-36: the plurality of diaphragms 36 form gas flow paths inside the casing body 31. As shown in FIG. 1, these diaphragms 36 have inner peripheral surfaces formed in a predetermined shape. The plurality of diaphragms 36 are fixed to the inner peripheral surface of the casing body 31 at positions facing the impeller 22 so as to be adjacent to each other), and 15wherein the inner peripheral surface is a part of a diaphragm holding portion that is configured to hold an outer peripheral portion of the diaphragm (page 5, lines 33-36: see above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the diaphragm such as is described in Hitoshi into the system of Shun, Waki, and Toshiyuki, in order to form gas flow paths inside the casing body (Hitoshi, page 5, line 33).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shun in view of Waki further in view of Hitoshi further in view of Norinaga et al. (JP 3959319 B2, hereinafter referred to as “Norinaga”).
Regarding claim 5, Shun in view of Waki, and Hitoshi teaches all the limitation of claim 1.  Shun, Waki, and Hitoshi do not specifically teach that a stylus that extends in a vertical direction from the main member and is 20movable relative to the main member in the vertical direction.
However, Norinaga teaches that a stylus that extends in a vertical direction from the main member and is 20movable relative to the main member in the vertical direction (para. [0019]: the stylus is detachably attached to the stylus holding member; para. [0026]: a part having an angle with respect to the axis of the arm 20 is formed in a part of the stylus holding member 23, and the differential transformer 26 is disposed substantially perpendicular to the surface of this part, so that the vertical direction can be increased).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stylus such as is described in Norinaga into the system of Shun, Waki, and Hitoshi, in order to provide a detector for a surface texture measuring instrument that can facilitate downsizing (Norinaga, para. [0005]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shun in view of Waki further in view of Hitoshi further in view of Ihara et al. (US 2010/0241394, hereinafter referred to as “Ihara”).
Regarding claim 6. Shun in view of  Waki and Hitoshi teaches all the limitation of claim 1, in addition, Shun teaches installing the measuring jig in the casing (page 4, lines 10-11: an assembly jig for a rotary machine according to the present invention includes a jig body installed at a predetermined position, and a pair of supports that are provided on the jig body and rotatably support shafts on both sides of the casing).  
Further, Waki teaches the member management method comprising (col. 6, lines 41-47: the fitting groove 2 has a reference surface 4 that is a surface on an outer side in the radial direction of the ridge 3, and faces the outer side in the radial direction. The reference surface 4 is a surface that serves as a reference point on the blade ring 61 side when measuring the coaxiality of the ring-shaped assembly 60 using the measurement device 1): a step of measuring a distance between the measurement target part and the 25reference surface as a reference value after installing the measuring jig in the casing (col. 6, lines 41-47: see above); 39a step of recording the measured reference value (col. 9, lines 32-35: the reference contact surface 19 of the fitted member 13 comes into contact with the reference surface 4 of the fitting groove 2, defining the reference point on the blade ring 61 side); a step of measuring a distance between the measurement target part and the reference surface as a measured value and installing the measuring jig in the casing after the step of recording the reference value (col. 9, lines 32-35:see above; col. 1, lines 48-51: in the positioning work using the measurement device 101, a distance between a reference point on the blade ring 61 side and a measurement point on the retaining ring 62 side is measured at a plurality of points on the blade ring 61).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the member management method such as is described in Waki into the system of Shun and Hitoshi, in order to allow the position of the base section with respect to the reference surface to be stabilized (Waki, col. 2, lines 65-66).
Shun, Waki, and Hitoshi do not specifically teach 5a step of evaluating deformation of the casing on the basis of a difference between the measured value and the reference value.
However, Ihara teaches a step of evaluating deformation of the casing on the basis of a difference between the measured value and the reference (para. [0106]: next, the outline of a method for calculating a calculated circle from a measured value to quantitatively evaluate an error amount using a plane coordinate will be described below)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the measuring jig such as is described in Ihara into the system of Shun, Waki, and Hitoshi, in order to allow misalignment data to be calculated from a measured value of the deflection amount at each measurement point (Ihara, para. [0010]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                            

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858